Citation Nr: 1101638	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
February 1963 to February 1965.  He had additional, unverified 
service prior to that time.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated November 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran was scheduled to testify before a Member of the Board 
in a hearing at the Wichita RO in June 2010.  Because the Veteran 
did not report to the hearing, the hearing request is considered 
withdrawn, and the Board will proceed with its adjudication of 
the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. 
Brown, 9 Vet. App. 542, 546-47 (1996).  

The claim at issue was previously remanded by the Board in August 
2010 for further evidentiary and procedural development.  This 
was accomplished, and the Board concludes that it may proceed 
with a decision at this time.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire initial rating period, audiometric testing has 
revealed, at worst, average puretone threshold of 57 and 96 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 51.25 and 92 percent speech 
recognition in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have been not been met for any period of initial rating appeal.  
38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010). 

Concerning the appeal for a higher (compensable) initial rating 
for bilateral hearing loss, because it is an appeal that arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for bilateral hearing 
loss, no additional notice is required.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) have 
held that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other treatment records identified by the Veteran.  VA provided 
the Veteran with compensation examinations in November 2006 and 
October 2010.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  In view of the number of atypical instances it is 
not expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2010).  It is the defined and 
consistently applied policy of VA to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2010).  
  
The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2010).  

The Veteran has challenged the initial disability rating assigned 
to his service-connected bilateral hearing loss by seeking 
appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2010), the rating may be based 
solely on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater, or when the puretone threshold at 1000 Hertz 
is 30 decibels or less and the threshold at 2000 Hertz is 70 
decibels or more.  38 C.F.R. § 4.86(a), (b).

Bilateral Hearing Loss Initial Rating Analysis

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's appeal for an initial compensable disability rating for 
any period.  For the initial rating period, audiometric testing 
has revealed, at worst, average puretone threshold of 57 and 96 
percent speech recognition in the right ear, and, at worst, 
average puretone threshold of 51.25 and 92 percent speech 
recognition in the left ear.  For the entire initial rating 
period during the pendency of the appeal, the service-connected 
hearing was at worst Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear, which results in a 
noncompensable (0 percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85.

The evidence includes a November 2006 VA audiological 
examination, which reflects puretone thresholds at the test 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear 
were 25, 40, 65, and 65 decibels, respectively, with an average 
puretone threshold of 48 decibels.  The speech recognition score 
for the left ear was 92 percent.  Puretone thresholds at the test 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear 
were 40, 55, 65, and 70 decibels, respectively, with an average 
puretone threshold of 57 decibels.  The speech recognition score 
for the right ear was 96 percent.  The examiner noted that the 
Veteran's reported situation of greatest difficulty was 
difficulty with general conversation.  

Using Table VI, applying the results from the November 2006 VA 
audiological examination, the hearing impairment is Level I in 
the right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85. 

In February 2009, on private audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 15, 40, 65 and 60 decibels, 
respectively, with an average puretone threshold of 45 decibels.  
Puretone thresholds at the test frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 30, 50, 65, and 65 decibels, 
respectively, with an average puretone threshold of 52.5 
decibels.  

The February 2009 private audiogram results were provided in 
graph form, and the Board has depicted the numerical results from 
the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing); see also Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may 
interpret results from a private audiometric graph, if it felt it 
had the expertise, and holding that the Board may not ignore such 
private audiometric test results that are of record).  

In October 2010, on VA audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 15, 60, 65, and 65 decibels, 
respectively, with an average puretone threshold of 51.25 
decibels.  The speech recognition score for the left ear was 96 
percent.  Puretone thresholds at the test frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 20, 60, 65, and 
70 decibels, respectively, with an average puretone threshold of 
53.75 decibels.  The speech recognition score for the right ear 
was 96 percent.  

Using Table VI, applying the results from the October 2010 
audiology examination, the hearing impairment is Level I in the 
right ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85. 

The VA and private audiology examination reports of record show 
that for the entire period of initial rating appeal the Veteran 
has, at worst, Level I hearing acuity in the left ear and Level I 
hearing acuity in the right ear.  The Veteran's level of hearing 
loss disability, as reflected by audiometric test scores and 
speech recognition test scores, does not establish entitlement to 
a higher (compensable) rating for bilateral hearing loss for any 
period.  The rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometric results.  See 
Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for a higher 
(compensable) initial rating for bilateral hearing loss must be 
denied.  The Board has considered the doctrine of affording the 
Veteran the benefit of the doubt; however, as the preponderance 
of the evidence is against a higher (compensable) initial rating 
for the entire initial rating period on appeal, the record does 
not demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The Court also noted, however, that 
even if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.  In this regard, the July 2006 
VA examiner specifically addressed the functional effects caused 
by the Veteran's bilateral hearing loss disability, by noting 
that the Veteran's situation of greatest difficulty was general 
conversation.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, unlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra-schedular rating is 
warranted.  VA's policy requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application.  Martinak, 21 Vet. App. 
at 455.  

While the October 2010 VA audiologist did not specifically 
address the functional effects caused by the Veteran's bilateral 
hearing loss, the Board finds that no prejudice results to the 
Veteran.  Crucially, other evidence of record adequately 
addresses this matter.  In a June 2008 letter, the Veteran wrote 
that he is unable to understand conversations in large crowds, he 
has trouble understanding his Spanish speaking employees at work, 
and people are frequently repeating themselves.  In a June 2008 
letter, the Veteran's spouse wrote that the Veteran turns the 
volume up on the television very loudly and also that he is 
unable to do business over the phone because of his hearing loss.  
Additionally, the July 2006 VA examiner specifically addressed 
the functional effects caused by the Veteran's bilateral hearing 
loss disability, by noting that the Veteran's situation of 
greatest difficulty was with general conversation.  In any case, 
while the October 2010 VA audiology report is defective under 
Martinak, the Board finds that the evidence of record, including 
the July 2006 VA examination report, is sufficient for the Board 
to consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered 
the complaints of difficulty with hearing on the telephone, 
difficulty hearing the television, difficulty understanding some 
of the employees at work, and difficulty understanding 
conversation in background noise, which is associated with the 
service-connected bilateral hearing loss.  The schedular rating 
criteria specifically provides for ratings based on all levels of 
hearing loss, including exceptional hearing patterns which are 
not demonstrated in this case, and as measured by both 
audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that 
recognizes such an inability to understand certain words in 
conversation.  For these reasons, the Board finds that the 
schedular rating criteria in this case are adequate to rate the 
Veteran's bilateral hearing loss.  In the absence of evidence 
that the schedular rating criteria is inadequate to rate the 
Veteran's disability, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial rating for bilateral hearing loss 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


